Case 1:19-mc-24587-MGC Document 4 Entered on FLSD Docket 11/18/2019 Page 1 of 5



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  ---------------------------------------------------------------x
  In re:
                                                                     1:19-mc-24587-COOKE
  Subpoenas directed to BEN BRAUSER,
  DANIEL BRAUSER AND JOSHUA BRAUSER.

  ---------------------------------------------------------------x

                                  DECLARATION OF NANCY A. BROWN

          I, Nancy A. Brown, pursuant to 28 U.S.C. § 1746, declare as follows:

           1.      Iam a member of the bar of the State of New York. Iam employed as Senior

  Trial Counsel in the Division of Enforcement at the New York Regional Office of Plaintiff

  Securities and Exchange Commission ("Commission"), and represent the Commission in this

  matter. Iappear before the Court pursuant to Rule 4(d) of the Local Rules of the Southern

  District of Florida, Rules Governing the Admission, Practice, Peer Review, and Discipline of

  Attorneys. Isubmit this Declaration in Support of the Commission's Opposition to Petitioners'

  Motion to Quash Subpoenas Deces [sic] Tecum, or In the Alternative, Motion for Protective

  Order (DE 1). Iam fully familiar with the facts and circumstances herein.

  Background of the Commission's Case Against Petitioners' Father

           2.       The Commission filed its case against ten individuals, including the Petitioners'

   father, Michael Brauser, and ten corporate entities, including Michael Brauser's entity, Grander

  Holdings, Inc. ("Grander"), on September 8, 2018. See SEC v. Honig et al., 18 Civ. 1875 (ER)

  (S.D.N.Y.) (DE 1) ("Honig").) After reaching complete resolution as to Defendants Phillip Frost

   and Mark Groussman, and their entities, Frost Gamma Investments Trust and Melechdavid, Inc.,

  (Honig Matter (DE 77; 93)), the Commission filed its Amended Complaint on March 8, 2019

  ("Complaint"). (Honig (DE 105); see also Exhibit D to Petitioners' Motion). The Complaint
Case 1:19-mc-24587-MGC Document 4 Entered on FLSD Docket 11/18/2019 Page 2 of 5



  does not refer to any person by name in the Complaint except current Defendants, consistent

  with Commission practice to generally mask the identities ofnon-parties in complaints.

                 The Complaint alleges a history and pattern of fraudulent pump-and-dump

  schemes carried out over nearly a decade, and involving Defendants Barry Honig (and his entity

  GRQ Consultants, Inc.), John Stetson (and his entities Stetson Capital Investments Inc., and HS

  Contrarian Investments, LLC), John O'Rourke (and his entity ATG Capital LLC), and

  Petitioners' father, Michael Brauser (and his entity Grander) (together, the "Core Defendants'),

  and those individuals and entities that the Core Defendants allowed to co-invest with them.

  (Complaint ~¶ 55-61.)

         4.      While the Complaint focuses on the Core Defendants' activity in connection with

  the fraudulent pump-and-dump schemes involving three issuers — BioZone Pharmaceuticals Inc.

  ("BioZone"), MGT Capital Investments, Inc. ("MGT"), and MabVax Therapeutics Holdings,

  Inc. ("MabVax")1 — it also alleges that the three issuers were only a small sampling of the pump-

  and-dump schemes in which the Core Defendants engaged, and that the Core Defendants'

  conduct in the three schemes merely followed along-standing pattern and practice. (Complaint ¶

  55.) It further alleges that Petitioners' father, Defendant Brauser, co-invested with Honig in

  over 40 issuers between 2011 and mid-2018. (Complaint ¶ 60.)

                 The Complaint also notes that as part of the pattern of Defendants' schemes, the

  Defendants frequently invited other, trusted individuals to co-invest with them. Thus, the

  Complaint alleges that the Core Defendants allowed those to participate whom they could trust

  so that "shares were held only by individuals and entities that (1) permitted Honig to direct how



  I        As is consistent with Commission practice generally not to name uncharged persons or
  entities in a complaint, the Complaint refers to BioZone as Company "A"; MGT as Company
  "B"; and MabVax as Company "C."
                                                  2
Case 1:19-mc-24587-MGC Document 4 Entered on FLSD Docket 11/18/2019 Page 3 of 5



   they voted their shares and/or acquiesced in Honig's control of the management of the company,

   and (2) refrained from selling their shares until the optimal time for group members to profit

   from the planned post-pump dump." (Id. ¶ 57.) The Complaint alleges specifically that Michael

  Brauser frequently co-invested with Honig through his own accounts, Grander's account, "or

  through family members' accounts." (Id. ¶ 60.)

  Petitioners' Involvement in the Defendants' Schemes

          6.      Documents the Commission has obtained to date reflect that all three Petitioners

  were frequent co-investors with their father, Defendant Michael Brauser, including in issuers

  named in the Commission's Complaint and Subpoena. Appended hereto as Exhibit A are

  examples of documents obtained from transfer agents, brokers, issuers and Defendants, that

  show common investments made in Majesco Entertainment Co., Fuse Science, Senesco

  Technologies, Inc., IZEA Worldwide, Passport Potash, Inc., and MusclePharm Corporation, and

  two of the issuers identified in the Complaint, BioZone and MabVax.2

          7.     Ben Brauser's involvement in his father's investments ran deeper. From the

  documents obtained by the Commission to date, it appears that Ben Brauser frequently acted as

  his father's assistant in correspondence with brokers, issuers, and others to effect his father's

  transactions, and manage and track his holdings in the securities he acquired. Appended hereto

  as Exhibit B are examples of Ben Brauser's communications with third parties to effect

  transactions and manage holdings in his father's (and sometimes his brothers') investments,

  including at least one communication in which Ben Brauser is collecting information about the




  2      All exhibits have been redacted in conformity with Fed. R. Civ. P. 5.2 and to protect
  personal identifying or sensitive material.


                                                    3
Case 1:19-mc-24587-MGC Document 4 Entered on FLSD Docket 11/18/2019 Page 4 of 5



  status of his brothers' Daniel Brauser's and Joshua Brauser's accounts.3

                 Each of the issuers specified in the Commission's Subpoenas to Petitioners is an

  issuer in which Defendant Brauser invested alongside Defendant Honig. Each of the persons and

  entities specified in the Subpoenas' Request No. 3 was involved in stock promotion activities,

  including activities with respect to promotional campaigns for issuers in which Defendants

  Brauser and Honig invested.

         9.      Michael Brauser has made no assertion in the Honig matter that his son, Ben

  Brauser, acted as his attorney.

  The Commission's Efforts to Negotiate the Scope of the Subpoenas to Lessen Petitioners'


         10.     The Commission worked in good faith to try to come to some agreement with

  Petitioners on the scope of the Subpoenas to lessen their burden of compliance.

         11.     Petitioners' counsel served his clients' objections to the Subpoenas in an email,

  dated October 17, 2019. The stated date for compliance in the Subpoenas was October 14, 2019.

  Appended hereto as Exhibit D is the emailIreceived from Petitioners' counsel with their

  objections.4

         12.     On October 23, 2019,Ispoke with Petitioners' counsel by phone and asked him

  what the scope of responsive documents was, and whether there were particular requests that

  returned a burdensome number of responsive documents. Petitioners' counsel was unable to



  3      None of these examples includes Defendant Brauser in the email chain so none of these
  emails would be available from him. At least one email, listing Michael Brauser's investments
  in BioZone, was copied to him, but was not included in Michael Brauser's production to the
  Commission, although it was called for by the Commission's document requests. See Exhibit C.

         On October 11, 2019,Ihad a call with Petitioners' counsel in which he requested, andI
  consented to, a 30-day extension to produce documents for Daniel Brauser and Joshua Brauser,
  and a 60-day extension to produce documents for Ben Brauser.
                                                  D
Case 1:19-mc-24587-MGC Document 4 Entered on FLSD Docket 11/18/2019 Page 5 of 5



  answer those questions because he had not yet collected all of Petitioners' documents, but he

  noted that many of the names of persons and entities in the Subpoenas were unfamiliar to his

  clients. Iasked Petitioners' counsel to let us know what the universe of responsive documents

  was once he had collected his clients' documents.

         13.     In our second conversation, on November 4, 2019, Petitioners' counsel

  announced that he had now collected all three Petitioners' emails for the period requested and

  advised that they comprised 99 gigabytes of data. He offered no delineation of what part of that

  collection was responsive to the topics itemized in the Subpoenas, nor a breakdown of the data

  by custodian. Nor could he advise which production requests were producing large numbers of

  responsive documents because he had run no searches on the email collection.

         14.     Petitioners' counsel asked that we withdraw the Subpoena directed to Ben

  Brauser, given his status as counsel to his father, and that we limit our Subpoenas to Daniel

  Brauser and Joshua Brauser to a three year period — 2013-2016 —and to documents reflecting

  only the three issuers specifically identified in our Complaint. We responded that we would

  consider his requests and get back to him promptly. The next day, Petitioners filed their motion.


               Ideclare under penalty of perjury that the foregoing is true and correct.

  Executed on November 2018
  New York, New York



                                                              N ncy A. Brown
